Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose the bridge rectifier including rectifier legs designated D1, D2, D3, and D4, intercoupled in a bridge rectifier configuration: rectifier legs D1 and D4 including respective transient voltage suppression (TVS) diodes coupled in series between the inputs of the bridge rectifier circuit; and rectifier legs D2 and D3 including respective rectifier diodes.
In regards to claim 6, the prior art fails to disclose the bridge rectifier including rectifier legs designated Dl, D2, D3, and D4, intercoupled in a bridge rectifier configuration: rectifier legs D1 and D4 including transient voltage suppression (TVS) diodes coupled in series between the inputs of the bridge rectifier circuit; rectifier legs D2 and D3 including rectifier diodes.
In regards to claim 12, the prior art fails to disclose the bridge rectification means including rectification legs designated D1, D2, D3, and D4, intercoupled in a bridge rectifier configuration; the bridge rectification including: transient voltage suppression (TVS) means diodes included in rectification legs D1 and D4, the TVS diodes coupled in series between the inputs of the bridge rectification means, and rectification means included in rectification legs D2 and D3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838